 RESTHAVEN NURSING HOMENorman Huggins, Receiver for Rest Haven Corpora-tion,d/b/a Resthaven Nursing Home and RestHaven Corporation d/b/a Resthaven NursingHomeandNew England Health Care EmployeesUnion,District 1199,NUHHCE, AFL-CIO Cases 1-CA-25533 and 1-CA-25633April 10, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn July 21, 1988, the General Counsel of theNational Labor Relations Board issued a complaintin Case 1-CA-25533 alleging that the Respondentshave violated Section 8(a)(5) and (1) of the Nation-alLabor Relations Act by refusing the Union's request to bargain and to provide information followmg the Union's certification in Case 1-RC-18941(Official notice is taken of the "record" in the rep-resentation proceeding as defined in the Board'sRules and Regulations, Secs 102 68 and 102 69(g),Frontier Hotel,265 NLRB 343 (1982)) On August19, 1988, the General Counsel issued an amendedconsolidated complaint in Cases 1-CA-25533 and1-CA-25633, alleging that the Respondents haveviolated Section 8(a)(5) and (1) by refusing to bargain and to supply information and by making unilateral changes in wages, hours, and other termsand conditions of employment without prior noticeto or bargaining with the Union as the exclusiverepresentative of employees in the unit The Respondents filed an answer admitting in part and de-nying in part the allegations in the amended con-solidated complaint,' and raising certain affirmativedefensesOn October 6, 1988, the General Counsel filed aMotion for Summary Judgment regarding the alleged refusals to bargain and to supply information,but not the alleged unilateral changes On October7, 1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondents filed a responset In answer to the allegations contained in pars12 4 5 9 11-13 15and 23 of the complaint the Respondents stated that they neither admitted nor denied the allegations and called on the Union and the Board toprove themSec 102 20 ofthe Board s Rules and Regulationshoweverprovides thatAll allegations in the complaint if no answer is filed or any allegation in the complaint not specifically denied or explained in ananswer filed unless the respondent shall state in the answer that he iswithout knowledge shall be deemed to be admitted to be true andshall be so foundby theBoard unless good causeto the contrary isshownIn view of the Respondents failure to deny specifically the above allegations of the complaint we find that the Respondents have admittedthose allegations and that they are true because no good cause to thecontraryhas been shown617The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentIn their answer the Respondents admit their re-fusal to bargain and to furnish information that theUnion has requested However, they attack the va-lidity of the certification on the basis of their objec-tions to the Union's conduct during the electioncampaign 2 In addition, the Respondents deny thatthe information requested by the Union is relevantand necessary to the performance of its function asthe representative of employees in the unit TheRespondents further assert that Norman Huggins,as receiver for Rest Haven, is not a proper respondent in this proceeding The Respondents alsoallege that this action was untimely filedAll representation issues raised by the Respond-ents were or could have been litigated in the priorrepresentation proceeding The Respondents do notoffer to adduce at a hearing any newly discoveredand previously unavailable evidence, nor do theyallege any special circumstances that would requirethe Board to reexamine the decision made in therepresentation proceedingWe therefore find thatthe Respondents have not raised any representationissue that is properly litigable in this unfair laborpractice proceeding SeePittsburgh Plate Glass CovNLRB,313 U S 146, 162 (1941)The Respondents deny the relevance and neces-sity of theinformationsought by the Union Thereis no merit to that contention The information requested consists of the names, addresses, telephonenumbers, and dates of hire of unit employees, ratesof pay, starting rates, rate progression, and paygrades, shifts, hours worked per week, job descrip-tions, descriptions and costs of health and pensionbenefitsprovided to employees, holidays, sickleave, and vacation rights enjoyed by employees, acopy of the employee handbook, and copies of anypolicy statements that could affect conditions ofemployment Such information, as it relates to unitemployees, is presumptively relevant to collectivebargainingHawaiianFlourMill,274 NLRB 1108,1109 (1985), enfd 792 F 2d 1459 (9th Cir 1986),Fairfield Daily Republic,275 NLRB 7, 8-9 (1985),enfdmem 782 F 2d 1052 (9th Cir 1986) The Re-spondents have not rebutted this presumption or,indeed, submitted any support for their assertionthat the information requested is not relevant andnecessary For thesereasons,we find that no mate2Although the Respondents do not allude to the Union s conduct ineither their answer to the consolidated complaint or in their opposition tothe Motion for Summary Judgmenttheydid raise the issue in a letter tocounsel for the General Counsel dated May 13 1988293 NLRB No 71 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreal issuesof fact exist with regard to the Respondents' failure to furnish the information sought bythe Union, and that the Union is entitled to the in-formation requested to the extent that it pertains tounit employeesNeither is there merit in the Respondents' contention that this proceeding is time-barred underSection 10(b) of the Act 3 The Union made its firstrequest for bargaining and for information by letterdated December 8, 1987, it made renewed requestsfor bargaining and for the same information by let-ters dated March 28 and April 14, 1988, and madeyet another request for bargaining by letter datedJune 9, 1988 The original charge in Case 1-CA-25533 was filed on May 25, 1988, and was servedon the Respondents on June 1, a date within 6months of the Union's first request 4 An amendedcharge was filed on June 27 and served on June28 5 A second amended charge was filed andserved on July 6, and a third amended charge wasfiled the next day and served on July 11 6 Thus,even the Union's third amended charge was servedwithin 6 months of its March, April, and June requests, each of which was ignored by the Respond-entsEach of the Respondents' failures to respondaffirmatively to the Union's requests for bargainingand for information on those occasions constituteda separate and independent violation of Section8(a)(5)within the 10(b) periodChesapeake & Poto-mac Telephone Co,259NLRB 225, 230 (1981),enfd 687 F 2d 633 (2d Cir 1982),Ocean Systems,227 NLRB 1593, 1594 (1977), enfd 571 F 2d 859(5thCir 1978) 7 Consequently, this action is notuntimely8 Sec10(b) providesthat no complaint may issue based on an unfairlabor practice occurring morethan6 months prior to thefiling of thecharge and its serviceon the charged party* The originalcharge namedonly NormanHugginsas the employerHowever it specificallyalleged a refusal to bargainreResthaven Nursing HomeUnder thecircumstanceswe find thatRest Haven was onnoticeby June 1that it had been charged with a violationof the ActsThe amendedchargenamed as theemployerNormanHuggins Receiver forRestHaven Corporationd/b/a Resthaven Nursing HomeThe amendedchargethusindicated even moreclearlythat Rest Havenhad been charged with a violation6 Eachof the lattertwo charges named as the employerNormanHuggins Receiver for Rest HavenCorporation and Rest Haven Corpd/b/aResthavenNursingHomeRestHaven thus was explicitlycharged with a violationby July 11The secondamended charge alleged unlawful unilateral changes inwagesbenefitsand working conditions of unit employees but not a refusal to bargain and supply informationThe thirdamended charge againalleged refusals to bargain and furnish information The allegations contamed in the second amended charge becamethe subjectof the charge inCase I-CA-25633 the General Counselhas not movedfor summaryjudgment on those allegationsof theconsolidated complaint(specificallypars 17-21)7 In any event a request for bargaining is considered to be continuingat least during the certification year and the failure to respond affirmatively to sucha continuing request gives rise to a continuingviolation ofSec 8(a)(5) SouthernLumber Co279 NLRB 187 fn 1 (1986)DardanellEnterprises250 NLRB 377 379 (1980)enfd676 F 2d 687 (3d Cir 1982)Thus a continuing violation stemmingfromthe Respondents refusal toAccordingly, we grant the Motion for SummaryJudgment 8On the entire record, the Board makes the fol-lowingFINDINGS OF FACTIJURISDICTIONThe Respondent, Rest Haven Corporation d/b/aResthavenNursingHome, a corporation, is engaged in the operation of a nursing home at its fa-cility in Boston,MassachusettsDuring the yearending December 31, 1987, the Respondent, in thecourse and conduct of its business operations justdescribed,derived gross revenues in excess of$100,000, and purchased and received at that facility products, goods, and materials valued in excessof $50,000 directly from points outside MassachusettsWe find that the Respondentisanemployerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held October 27, 1987,the Union was certified on December 3, 1987, asthe collective-bargaining representative of the em-ployees in the following appropriate unitAll technical employees employed by the Em-ployer at its Roxbury, Massachusetts location,but excluding all other employees, guards, theDirector of Nursing, the Assistant Director ofNursing, Nurse Supervisors, Head Nurses andother supervisors as defined in the ActThe Unioncontinuesto be the exclusiverepresentative under Section 9(a) of the ActB Refusal to BargainSince about December 8, 1987, the Union has re-quested the Respondent to bargain and to furnishbargain arose no later than January 11 1988 the date 6 months poor tothe service of the Union s third amended charge8In the representation proceeding only Rest Haven Corporation wasnamed as the Employer Thus the bargaining obligation that arose on theUnion s certification and subsequent request for bargaining was the obligation of Rest Haven not of Respondent Norman Huggins the receiverfor Rest Haven Huggins had no such obligation except insofar as he wasan agent of Rest HavenOur Ordertherefore shall be issued onlyagainst Rest Haven but it will bind Huggins if he is one of Rest Haven sofficersor agentsBecause the General Counsel has not movedfor summaryjudgementon the allegations in Case1-CA-25633(concerning the Respondents alleged unilateral changes in terms and conditions of employment of unitemployees)we shall severthatcase and remand it to the Regional Director forfurther proceedings RESTHAVEN NURSING HOME619information, and, since about December 8, 1987,and at all times thereafter, the Respondent has re-fusedWe find that these refusals constitute unlaw-ful refusals to bargain in violation of Section 8(a)(5)and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after December 8, 1987, tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit and to furnish the Union requestedinformation, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementWe also shall order the Respondent to furnish theUnion the information requestedTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the UnionMar-Jac Poultry Co,136 NLRB785 (1962),Lamar Hotel,140NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964),Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thattheRespondent, Rest Haven Corporation d/b/aResthaven Nursing Home, Boston, Massachusetts,its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain with New EnglandHealthCareEmployeesUnion,District1199,NUHHCE, AFL-CIO as the exclusive bargainingrepresentative of the employees in the bargainingunit, and refusing to furnish the Union informationthat is relevant and necessary to its role as the ex-clusive bargaining representative of the unit em-ployees(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the exclusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll technical employees employed by the Em-ployer at its Roxbury, Massachusetts location,but excluding all other employees, guards, theDirector of Nursing, the Assistant Director ofNursing, Nurse Supervisors, Head Nurses andother supervisors as defined in the Act(b)On request, furnish the Union informationthat is relevant and necessary to its role as the ex-clusive bargaining representative of the unit em-ployees(c)Post at its facility in Boston, Massachusetts,copies of the attached notice marked `Appendix "9Copies of the notice, on forms provided by the Re-gional Director for Region 1, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that Case 1-CA-25633is severed from Case 1-CA-25533 and remanded tothe Regional Director for further proceedings9 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice readingPosted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order of theNationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with New Eng-land Health Care Employees Union, District 1199,NUHHCE, AFL-CIO as the exclusive representa-tive of the employees in the bargaining unit, andWE WILL NOT refuse to furnish the Union informa-tion that is relevant and necessary to its role as the 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexclusive bargaining representative of the unit employeesWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL,on request,bargainwith the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll technical employees employed by the Em-ployer at its Roxbury,Massachusetts location,but excluding all other employees, guards, theDirector of Nursing, the Assistant Director ofNursing,Nurse Supervisors, Head Nurses andother supervisors as defined in the ActWE WILL,on request,furnish the Union information that is relevant and necessary to its role as theexclusive bargaining representative of the unit employeesREST HAVEN CORPORATION D/B/ARESTHAVEN NURSING HOME